FILED
                                                                                            Dec 10, 2018
                                                                                           11:49 AM(CT)
                                                                                        TENNESSEE COURT OF
                                                                                       WORKERS' COMPENSATION
                                                                                              CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                             AT MEMPHIS

QIAO ZHOU,                                         )    Docket No. 2018-08-0640
         Employee,                                 )
v.                                                 )    State File No. 38746-2018
YUMS SUBS,                                         )
         Uninsured Employer.                       )    Judge Deana C. Seymour


           EXPEDITED HEARING ORDER DENYING BENEFITS
________________________________________________________________________

       This matter came before the Court on November 14, 2018, for an Expedited
Hearing. Mr. Zhou claimed benefits for injuries he suffered on June 28, 2017. Yums Subs
argued that Mr. Zhou neither worked for Yums nor suffered a work-related injury. The
central legal issue is whether Mr. Zhou demonstrated he is likely to prevail at a hearing
on the merits. The Court holds he failed to meet his burden and denies the requested
benefits. 1

                                         History of Claim

      Mr. Zhou worked as a cook for Yums. He claimed he injured his back when he
jumped from a second-floor window during an argument with the owner’s husband, Ming
Chi. When Yums denied workers’ compensation benefits, he filed a Petition for Benefit
Determination.

       The Bureau initiated an insurance-coverage investigation, and the parties
stipulated to the report’s introduction into evidence. The Bureau investigator identified
Yums as an uninsured sole proprietorship on the day of Mr. Zhou’s injury. The parties
agreed that Yums employed Mr. Chi as a part-time cook, but the parties disagreed on
whether Mr. Zhou worked for Yums at the time of his injury. The investigator found the
owner’s minor children occasionally worked the front counter but did not receive pay.
1
 Yums filed a Motion to Dismiss challenging the applicability of the Workers’ Compensation Law to this
claim. However, this potentially dispositive motion did not allow Mr. Zhou thirty days to respond before
this Expedited Hearing. Thus, the Court applied the standard of proof under Tennessee Code Annotated
section 50-6-239(d) (2018).
                                                   1
The investigator also determined that the owner, Ms. Xiuyun Chi, allowed Mr. Zhou to
live in her apartment while working for Yums. Before Yums fired Mr. Zhou, it employed
three people: Mr. Chi, an unnamed cook, and Mr. Zhou. Ms. Chi worked but did not
receive wages.

       Both parties provided a different account of the incident that led to the injury.
According to Mr. Zhou, a robbery occurred at Yums five days before his injury. 2 Mr.
Zhou did not resist the robbers, which angered Mr. Chi. A few days later, Mr. Chi
reprimanded Mr. Zhou and terminated him for burning Yums’ ribs. Fearing for his safety,
Mr. Zhou retreated to his apartment. The next morning, Mr. Chi stopped by the apartment
and told Mr. Zhou to leave, since he no longer worked for Yums. Mr. Zhou discovered
Mr. Chi locked him inside the apartment. Mr. Zhou kicked out the window and jumped to
the ground.

       In contrast, Mr. Chi testified that he fired Mr. Zhou the day before he suffered
injuries because Mr. Zhou burned Yums’ ribs. Mr. Chi went to Mr. Zhou’s apartment the
next morning and told him to get out. The men fought and fell from the window.

                              Findings of Fact and Conclusions of Law

       Mr. Zhou must prove the essential elements of his claim. Scott v. Integrity Staffing
Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). He must
present sufficient evidence for the Court to determine he is likely to prevail at a hearing
on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *9 (Mar. 27, 2015).

       The determinative issue is whether an employer-employee relationship existed
within the meaning of the Tennessee Workers’ Compensation Law at the time of his
injury. Three elements must exist for an employment relationship: an employee, an
employer, and a contract for hire. Tenn. Code Ann. § 50-6-102(12)(A).

       An “employee” includes every person under a “contract of hire” in service to an
“employer.” Id. Here, Mr. Zhou did not produce a written employment agreement.
Further, by his own admission, he last worked for Yums on June 27, but sustained
injuries on June 28. Mr. and Ms. Chi confirmed Yums last employed Mr. Zhou on June
27, the afternoon before the injury. The Court holds Mr. Zhou failed to sufficiently prove
that Yums employed him on June 28, the date of his injury.

       In addition the Court finds that Yums did not employ five persons for pay as
required to be subject to the Workers’ Compensation Law. “Employer” is defined as “any
individual, firm, association or corporation . . . using the services of not less than five (5)

2
    Mr. Zhou testified with assistance from a state-registered Mandarin interpreter.
                                                       2
persons for pay[.]” Tenn. Code Ann. §50-6-102(13). Mr. Zhou argued Yums employed
six people at the time of his injury, including Mr. and Ms. Chi, their two minor children,
an unnamed employee, and himself. Ms. Chi countered that Yums only paid wages to
three individuals: Mr. Chi, a part-time employee, and Mr. Zhou until his termination. Her
minor children did not receive compensation for occasionally “helping out,” and she did
not receive compensation. The Bureau’s report supported Yums’ position. The Court
holds the evidence did not sufficiently establish that Yums is subject to the Workers’
Compensation Law.

        Considering the evidence as a whole, the Court holds that Mr. Zhou is unlikely to
prevail at a hearing on the merits and denies the requested benefits at this time. Based on
this ruling, the Court finds it unnecessary to address the remaining issues.

         IT IS, THEREFORE, ORDERED as follows:

      1. Mr. Zhou’s claim is denied at this time.

      2. This matter is set for a Scheduling Hearing on February 11, 2019, at 11:00 a.m.
         Central Standard Time. The parties must call (toll-free) 866-943-0014 to
         participate in the Hearing. Failure to call in may result in a determination of the
         issues without the parties’ participation.

         Entered December 10, 2018.


                                     ____________________________________
                                     JUDGE DEANA C. SEYMOUR
                                     Court of Workers’ Compensation Claims


                                         APPENDIX

Technical Record:

 1.      Petition for Benefit Determination, along with attachments.
 2.      Dispute Certification Notice, along with additional issues raised by the parties.
 3.      Request for Expedited Hearing, along with Mr. Zhou’s affidavit.
 4.      Employer’s Opposition to the Request to a Decision on the Record, along with
         attachments.
 5.      Order Denying Employee’s Request for a Decision on the Record.
 6.      Motion to Dismiss.

Exhibits:

                                               3
      The parties jointly moved the Technical Record into evidence and identified the
      exhibits as follows:

 1.   Petition for Benefit Determination, along with attachments.
 2.   Dispute Certification Notice, along with additional issues raised by the parties.
 3.   Request for Expedited Hearing, along with Mr. Zhou’s affidavit.
 4.   Employer’s Opposition to the Request to a Decision on the Record, along with
      attachments.
 5.   Order Denying Employee’s Request for a Decision on the Record.
 6.   Motion to Dismiss.

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on December 10,
2018.

 Name                      Certified Fax       Email   Service sent to:
                           Mail
 Qiao Zhou,                                      X     manhattanlaw888@gmail.com
 Self-Represented
 Employee
 Michael Gatlin,                                       theda@bellsouth.net
 Employer’s Attorney




                                        _____________________________________
                                        Penny Shrum, Court Clerk
                                        Court of Workers’ Compensation Claims
                                        WC.CourtClerk@tn.gov




                                           4
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082